Per Guriam.

The complaint alleges defendant’s breach of a contract by failure to deliver to plaintiff such steel bars as would be required in the erection of a designated building-, and by failure to render certain services in installing the same. It contains an allegation which given its broadest intendment may be construed to allege that there was an agreed price for each bar depending on size, which was to include the service rendered in installing the same. It I hen alleges that plaintiff, because of the failure to deliver, was compelled to meet certain specific increased expenditures in completing the building. We think that this complaint sets forth a cause of action, even though the sizes and prices of the bars are not specified. This information may be supplied by way of a bill of particulars. Nor would it invalidate the complaint, if it be assumed that the proper measure of damages is not alleged (Winter v. American Aniline Products, 236 N. Y. 199; Colrick v. Swinburne, 105 N. Y. 503).
The order appealed from should be affirmed, with $20 costs and disbursements.
Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ., concur.
Order unanimously affirmed, with $20 costs and disbursements to the respondent.